Case 6:18-cr-06015-EAW-JWF Document 272-2 Filed 04/14/20 Page 1of3

 

 
Case 6:18-cr-06015-EAW-JWF Document 272-2 Filed 04/14/20 Page 2 of 3

U.S. Department of Justice
Federal Bureau of Prisons

 

 

FOR IMMEDIATE RELEASE Contact: Office of Public Affairs
March 31, 2020 202-514-655]

Bureau of Prisons COVID-19 Action Plan: Phase Five

WASHINGTON - Today,, the Director of the Bureau of Prisons (BOP)

_ ordered the implementation of Phase 5 of its COVID-19 Action Plan,
effective tomorrow, April 1, 2020. In response to a growing number
of quarantine and isolation cases in our facilities, the BOP will
take the following actions immediately to further mitigate the
exposure and spread of COVID-19.

e For a 14-day period, inmates in every institution will be
secured in their assigned cells/quarters to decrease the spread
of the virus. This modification to our action plan is based
on health concerns, not disruptive inmate behavior.

e During this time, to the extent practicable, inmates should
still have access to programs and services that are offered
under normal operating procedures, such as mental health
treatment and education.

e In addition, the Bureau is coordinating with the United States
Marshals Service (USMS) to significantly decrease incoming
movement during this time.

® After 14 days, this decision will be reevaluated and a decision
made as to whether or not to return to modified operations.

e Limited group gathering will be afforded to the extent practical
to facilitate commissary, laundry, showers, telephone, and
Trust Fund Limited Inmate Computer System (TRULINCS) access.

Starting in January 2020, the BOP implemented its Pandemic Influenza
contingency plan, modified as an Action Plan for COVID-19. The BOP
continues to revise and update its action plan in response to the
fluid nature of the COVID-19 pandemic, and in response to the latest
guidance from experts at the World Health Organization (WHO), the
Centers for Disease Control and Prevention (CDC) and the Office of
Personnel Management (OPM).

Background on Phases 1 - 4:

Phase 4: On March 26, 2020, the BOP implemented revised preventative
measures for all institutions. The agency updated its quarantine

 
Case 6:18-cr-06015-EAW-JWF Document 272-2 Filed 04/14/20 Page 3 of 3

and isolation procedures to require all newly admitted inmates to
BOP, whether in a sustained community transition area or not, be
assessed using a screening tool and temperature check. This
includes all new intakes, detainees, commitments, writ returns from
judicial proceedings, and parole violators, regardless of their
method of arrival. Asymptomatic inmates are placed in quarantine
for a minimum of 14 days or until cleared by medical staff.
Symptomatic inmates are placed in isolation until they test negative
for COVID-19 or are cleared by medical staff as meeting CDC criteria
for release from isolation.

These are the latest measures that follow the first three phases of
the Bureau’s action plan, which may be found here:
www.bop.gov/resources/news/pdfs/20200324 bop press release covid
19 update.pdf

The Bureau will continue to provide daily updates and information
on actions related to COVID-19 at www.bop.aqov/coronavirus/

it iH

 
